Citation Nr: 0706270	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a cervical and thoracic spine disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge.  At the hearing, the 
veteran's motion for advancement on the docket was granted.  

The issue of entitlement to a disability rating in excess of 
10 percent for a left hip disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In April 2001 and February 2002, the RO held that service 
connection was not warranted for a back disorder.

2.  Evidence received since the February 2002 rating decision 
is new and relates to unestablished facts necessary to 
substantiate the claim.

3.  The veteran currently has a cervical and thoracic spine 
disorder as a result of injury in service.



CONCLUSION OF LAW

1.  Evidence received since the February 2002 rating decision 
denying entitlement to service connection for a cervical and 
thoracic spine disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  A cervical and thoracic spine disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any deficiency in 
notice regarding downstream elements can be remedied by the 
RO following the grant of those issues in this decision.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this one, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in July 1994.  The credibility of new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

The veteran asserts that his current cervical and thoracic 
spine disorder is due to an injury sustained during service.  
Specifically, he has testified that an April 1954 motor 
vehicle accident resulted in his current cervical and 
thoracic spine disorder.

The RO adjudicated the veteran's claim of entitlement to 
service connection for a cervical and thoracic spine disorder 
in April 2001 and February 2002.  The medical evidence of 
record included the veteran's service medical records, a 
statement from a private treatment provider, and a March 2001 
VA examination report.

The veteran's service medical records demonstrated that the 
veteran received treatment for injures incurred during an 
automobile accident in April 1954; however, the record does 
not contain a diagnosis of a cervical and thoracic spine 
disorder.   Treatment records did note that the veteran was 
rendered unconscious during the accident and that he suffered 
a laceration over his left eyebrow.  Although the veteran was 
hospitalized for approximately 80 days, not all the treatment 
records were available for review.  Post-service medical 
records demonstrated that the veteran began experiencing 
cervical spine difficulties in 1994.  A March 2001 VA 
examination report diagnosed the veteran as having status 
post fusion neck with decreased range of motion and pain.    

In support of his claim the veteran also submitted a February 
2002 statement from Wayland A. Brooks, D.C.  Dr. Brooks 
indicated that the veteran had suffered a cervical injury 
years prior and had never fully recovered.  Additionally, his 
subsequent surgeries had actually exacerbated his disorder.

In April 2001 and again in February 2002, the RO denied 
service connection for a neck and upper back injury, finding 
that there was no evidence of a nexus to service.  The 
veteran was given notice of the denial of benefits and of his 
appellate rights, but he did not appeal the rating decision.  
As such, the rating decisions became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The veteran submitted an application for VA compensation in 
July 2003.   He was advised in a letter dated in July 2003 
that new and material evidence was required to reopen the 
claim.  In support of his claim, the veteran submitted post-
service VA and private treatment records, a private medical 
opinion, and lay statements from fellow servicemen.  In June 
2003, Robert J. Barnett, M.D., submitted a statement in 
support of the veteran's claim for service connection.  He 
noted that the veteran had extreme arthritic changes 
throughout his spine with evidence of an old injury to his 
neck and left hip.  The lay statements of record corroborate 
the veteran's assertions that he injured his neck as well as 
his left hip in the April 1954.  Moreover, post-service VA 
and private treatment records contain no indication of an 
injury to the neck aside from the veteran's in-service 
injury.

Thus, because the veteran's claim was originally denied as 
there was no evidence of a nexus to service, the Board finds 
that the newly obtained medical evidence and Dr. Barnett's 
opinion are both new and material because it was not 
previously before agency decision-makers and it relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, the claim is reopened.

Turning to the merits of the veteran's claim of service 
connection for a lumbar spine disorder, the Board notes that 
the service medical records confirm that the veteran was 
involved in a motor vehicle accident in April 1954.  Post-
service medical records fail to demonstrate any other injury 
to the neck.  The veteran credibly testified that he injured 
his neck and back in the in-service car accident.  
Additionally, the veteran has submitted a medical opinion 
which provides a nexus to service.  The Board notes that the 
record contains no contradictory medical opinion regarding 
the etiology of the veteran's claimed cervical and thoracic 
spine disorder. 

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for a 
cervical and thoracic spine disorder.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical and thoracic 
spine disorder is reopened and service connection for a 
cervical and thoracic spine disorder is granted.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to claim of entitlement to an increased 
rating for his left hip disability.  The Board notes that on 
the VA Form 9 received on June 8, 2005, the veteran solely 
perfected an appeal with respect to the issue of whether new 
and material evidence had been presented to reopen the claim 
for service connection for a cervical and thoracic spine 
disorder.  On June 17, 2005, the veteran attempted to 
continue with his appeal and requested an additional VA 
examination to assess the severity of his left hip disorder.  
Accordingly, the Board holds that the veteran also perfected 
an appeal with respect to the issue of entitlement to a 
disability rating in excess of 10 percent for a left hip 
disability

The veteran was last evaluated by VA for his service-
connected left hip disability in September 2003 and in June 
2005 the veteran requested a new examination in order to 
ascertain the current severity of his left hip disability.  
Although a new examination is not required simply because of 
the time that has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  See VAOPGCPREC 11-95 
(1995).  Thus, the RO should afford the veteran a new 
examination.  See 38 U.S.C.A. § 5103A(d).

The AMC is reminded that the case should be expedited.  The 
advance on the docket was granted based on the veteran's 
terminal cancer.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected left 
hip disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the left hip, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also describe his 
left hip disability as slight, moderate, 
or marked in disability.  

2.  Then, the AMC should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal remain denied, 
the AMC should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


